Citation Nr: 1124837	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  

3.  Entitlement to service connection for an eye condition, to include as due to exposure to chemicals.  

4.  Entitlement to service connection for residuals of a facial injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the claims were referred to the Board for appellate review.

A hearing was held on March 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that, during the pendency of this appeal, the Veteran has expressed his wishes to file a claim for service connection for a "right upper dental condition."  See the Veteran's statements dated in June 2008 and April 2009.  Review of the Veteran's VA claims file reflects that, in August 1973, the Veteran was granted service connection for in-service dental trauma to and extraction of teeth numbered 8, 9 and 10.  See a Dental Rating Sheet dated in August 1973.  A note at the end of the August 2008 rating decision notified the Veteran that this award had been granted and that he was entitled to VA dental treatment at VA facilities.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381 (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease defined as non-disabling conditions).  

Clarification of an issue on appeal

In a January 2009 statement, the Veteran asserted that he wished to file a claim for service connection for a left eye condition.  All statements from the Veteran dated after his January 2009 claim allude to his claim for "an eye condition" or "eye conditions."  See the Veteran's statements dated in April 2009 and September 2009.  These statements are ambiguous as to whether the Veteran is claiming service connection for a bilateral eye condition or multiple conditions of his left eye only.  While the Board observes that the RO's development and adjudication of this claim has focused on the Veteran's left eye, review of the Veteran's VA claims file reflects that he has been diagnosed with disorders of both eyes, and he underwent cataract surgery of the right eye in December 2009.  In the May 2010 supplemental statement of the case (SSOC), the RO discussed whether service connection was warranted for a bilateral eye condition.  Moreover, at the September 2009 VA hearing, the Veteran and his representative presented evidence and testimony concerning a bilateral eye condition.  See the March 2011 VA hearing transcript at pages 10 - 13.  

In light of above, the Board has expanded the Veteran's claim to encompass any disorder(s) affecting either eye.  The Board is cognizant of the United States Court of Appeals for Veterans Claims' (the Court's) decision in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), holding that the Board does not have jurisdiction of issues not yet adjudicated by the RO.  However, since the Board is remanding this claim, as discussed below, the Veteran is not prejudiced by the Board's treatment of the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain clarifying medical opinions, to adjudicate an inextricably intertwined issue, to afford the Veteran a VA examination and to issue a statement of the case

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Bilateral hearing loss and tinnitus claims

In this case, the Veteran was afforded a VA audiological examination in July 2008.  The examiner thoroughly reviewed the Veteran's claims file and medical history, and cited to medical literature.  Following a physical examination and audiological testing, the VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears and noted the Veteran's subjective complaints of tinnitus.  The VA examiner noted that the Veteran's induction and discharge examinations utilized whispered voice hearing tests rather than audiograms.  It was also noted that the Veteran's had post-service noise exposure.  The VA examiner opined that, given all these factors as well as the Veteran's age, the etiology of the Veteran's bilateral hearing loss and tinnitus could not be resolved without resort to mere speculation.  See the July 2008 VA examination report.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Board also notes that, during the pendency of the appeal, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  Indeed, the Veteran specifically asserted that his tinnitus was caused by his bilateral hearing loss.  See the Veteran's May 2008 claim.  

In this case, the July 2008 VA examiner did discuss the Veteran's in-service whispered voice tests, the Veteran's own reported history, and his subjective complaints of difficulty hearing since his service.  However, the VA examiner commented that "[n]o condition exists which, if treated, might cause a change in hearing thresholds."  See the July 2008 VA examination report.  Although the VA examiner did cite to numerous factors, such as the in-service whispered voice tests, the Veteran's in-service exposure to aircraft noise as well as his own knowledge and clinical experience, she did not provide an actual opinion stating whether it was at least as likely as not that the Veteran's bilateral hearing loss or tinnitus were related to his military service.  Instead, as previously noted, the examiner stated that the issues could not be resolved without resort to mere speculation.

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.

The Board further notes that a decision on the claim for service connection for bilateral hearing loss could change the outcome of the Veteran's claim for service connection for tinnitus.  In this regard, the Board observes that the Veteran has alternatively contended that his tinnitus is secondary to his bilateral hearing loss.  Since such a claim for secondary service connection may only be successful if service connection for bilateral hearing loss is awarded, a grant of service connection for bilateral hearing loss could affect the adjudication of the tinnitus claim.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of the claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Eye condition claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has not been afforded a VA examination in connection with his claim for service connection for an eye condition.  The Veteran has variously asserted that (1) he currently has conditions of both eyes that are causally-related to his service, to include in-service exposure to chemicals, and (2) he had a preexisting condition of his left eye that was aggravated during his service.  See the statements from the Veteran dated in January 2009, April 2009 and September 2009 as well as the March 2011 VA hearing transcript at pages 3, 10 and 11.  

The Veteran's April 1955 induction examination report reflects that  the Veteran was diagnosed with a 25-degree strabismus of the left eye resulting in defective vision.  The Veteran's visual acuity at induction was reported as 20/30 in the right eye (correctable to 20/20) and 20/200 in the left eye (not correctable).  Indeed, the Veteran was qualified for full duty, but he was assigned a "3" in the physical profile box (PULHES) for eyesight.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "E" for eyes.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987).  "PULHES" reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran was assigned a "Physical Category" of "C."  

In July 1955, it was noted that the Veteran's visual acuity was 20/40 by pin hole in the right eye and 20/400 by pin hole in the left eye.  In December 1955, it was noted that the Veteran had an esotropia in his left eye and congenital amblyopia.  It is unclear whether the Veteran the amblyopia diagnosis pertained to the Veteran's left eye, only, or both eyes.  The December 1955 record also reflects that the referring doctor noted that he was "unable to correct [right eye] visual acuity 20/50," but it was later noted that the Veteran's visual acuity in the right eye was corrected to 20/20 on examination.  The Veteran's November 1957 separation examination report reflects that the Veteran's vision "uncorrectable" and the visual acuity was measured at 20/30 in the right eye and 20/100 in the left eye.  Curiously, the Veteran's December 1957 separation examination report reflects that the Veteran was assigned a "1" in the physical profile box (PULHES) for eyesight and an "A" for "Physical Category."

The Veteran's post-service VA outpatient treatment records reflect that the Veteran has received extensive treatment for multiple conditions of both eyes since March 2009, to include cataract surgery on his right eye in December 2009.  These records reflect the Veteran's reports that he has suffered from a left eye condition since childhood.  More specifically, in January 2010, the Veteran asserted that his left eye was "turned in" at birth at he has had poor vision in his left eye "all his life."  The VA outpatient treatment records reflect diagnoses of cataracts and suspected glaucoma in both eyes with esotropia with amblyopia in the left eye.  See e.g., a VA outpatient treatment record dated in July 2009.  

Concerning the Veteran's assertion that left eye condition preexisted his service and was aggravated by such, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Congenital or developmental defects such as amblyopia are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

In this case, since the Veteran's April 1955 induction examination report notes that the Veteran's left eye strabismus resulted in 20/300 vision, the presumption of soundness does not attach regarding the Veteran's left eye.  Concerning the Veteran's right eye, the record is ambiguous concerning whether the December 1955 notation regarding the Veteran's congenital amblyopia referred to both eyes or his left eye, only.  Accordingly, the Board is unable to discern if the December 1955 notation of amblyopia is clear and convincing evidence that the Veteran had a preexisting right eye condition in order to rebut the presumption of soundness.  

In sum, the Veteran's claim may prevail if the medical evidence of record shows that (1) he has a current disorder of either eye which clearly and unmistakably preexisted his service and was aggravated beyond the normal progression of the disease during such, or (2) he has a current disorder of his right which did not clearly and unmistakably preexist his service, but either had its onset during his service or is otherwise causally-related to such, to include exposure to chemicals.  

The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinions are necessary for determining the nature and etiology of any condition of either eye that may be present.  

Residuals of a facial injury claim

In the August 2008, the RO denied the Veteran's claim for service connection for residuals of a facial injury as well as his claims for bilateral hearing loss and tinnitus.  The Veteran was notified of this decision and his appellate rights later that month.  In a September 2008 statement, the Veteran specifically expressed disagreement with this decision concerning all "three issues contained therein."  See the Veteran's September 2008 statement.  For reason unclear to the Board, the RO accepted this assertion as a notice of disagreement regarding the Veteran's bilateral hearing loss and tinnitus claims, but not his claim concerning residuals of a facial injury.  The resulting January 2009 SOC addressed the matters of service connection for bilateral hearing loss and tinnitus only.  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for residuals of a facial injury.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.  

2.  The RO should refer the Veteran's claims folder to the July 2008 VA audiological examiner or, if she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  In particular, he has asserted that he was an aircraft mechanic.  The Veteran's service records bolster this assertion, and it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or aggravated to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any condition(s) or either eye that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service treatment records, and the lay statements and assertions offered by the Veteran.

Concerning the Veteran's right eye, the VA examiner should indicate whether the Veteran had a right eye condition which preexisted his service.  

If the VA examiner opines that the Veteran did not have a right eye condition which preexisted his service, he or she must indicate when the condition manifested and whether it is at least as likely as not that that the condition is related to the Veteran's service, to include chemicals to which the Veteran may have been exposed as an aircraft mechanic.  Concerning the Veteran's asserted chemical exposure, he has asserted that he was an aircraft mechanic.  The Veteran's service records bolster this assertion, and it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

If the VA examiner opines that the Veteran had a right eye condition which preexisted his service, he or she should state whether the preexisting condition(s) of the right eye worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

The VA examiner should also state whether the preexisting condition(s) of the left eye worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.  

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


